Citation Nr: 0900405	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits for the cause of the veteran's death pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1947 to June 1948, from June 1949 
to December 1952, and from October 1956 to October 1969.  He 
died in February 2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision, by the Salt Lake City, Utah, Regional Office (RO), 
which denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of hospitalization or 
medical or surgical treatment or examination by the VA.  She 
perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  The veteran died in February 2006, at the age of 76.  The 
immediate cause of death was reported as adult failure to 
thrive due to, or as a consequence of, gastric cancer.  No 
other significant condition contributing to death was 
reported on the death certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was in effect for leukopenia, secondary to hypoplasia bone 
marrow, cause undetermined with symptoms of fatigue and 
weakness, rated as 30 percent disabling; hypertension, rated 
as 10 percent disabling; hepatitis C, rated as 10 percent 
disabling; and scars, right maxillary, right forearm and 
thenar eminence, right, rated as 0 percent disabling.  

3.  Gastric cancer was not manifested during service or 
within one year of service separation.  


4.  There is no competent evidence showing that a service-
connected disability was the immediate or underlying cause of 
the veteran's death; nor is there competent evidence showing 
that a service-connected disability or disabilities 
contributed substantially or materially to cause death.  

5.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, to 
include any failure to timely diagnose the gastric cancer, 
and providing medical or surgical treatment.  


CONCLUSIONS OF LAW

1.  Gastric cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.312 (2008).  

3.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in March 2006 from the RO to the veteran which 
was issued prior to the RO decision in June 2006.  Those 
letters informed the appellant of what evidence was required 
to substantiate the claims and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that the claims are being denied, and hence no rating 
or effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
February 2007 SOC provided the appellant with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notice.  

Where the veteran was service-connected for any disability 
during his lifetime, section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet App 342 (2007).  

The first two notice elements listed in Hupp were not 
provided in the VCAA letters noted above that were issued to 
the appellant.  Although the appellant received inadequate 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that the error did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant demonstrated actual knowledge of what was 
needed to substantiate the claims.  Moreover, as noted below, 
the record reflects that VA has obtained all relevant 
evidence.  

VA has obtained service medical records, post-service 
treatment records and assisted the appellant in obtaining 
evidence.  The Board finds that there is no duty on VA's part 
to obtain a medical opinion because there is no competent 
evidence of record indicating that the veteran's cause of 
death may be associated with his active service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The stated cause of death 
(adult failure to thrive and gastric cancer) were first shown 
many years after separation from service and there is no 
competent evidence to show that the conditions are a result 
of unforeseen events, or VA negligence.  The standards of 
McLendon have not been met.  The service and post-service 
medical records provide evidence against the claims.  A 
decision on the merits at this time does not violate the duty 
to assist or prejudice the appellant.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual background.

The record indicates that the veteran served on active duty 
from February 1947 to June 1948, from June 1949 to December 
1952, and from October 1956 to October 1969.  

The record reflects that the veteran died in February 2006, 
at the age of 76.  A certificate of death, dated in February 
2006, shows that the veteran's death was attributed to adult 
failure to thrive due to, or as a consequence of, gastric 
cancer.  No other significant condition contributing to death 
was reported on the death certificate.  No autopsy was 
performed.  At the time of the veteran's death, service 
connection was in effect for leukopenia, secondary to 
hypoplasia bone marrow, cause undetermined with symptoms of 
fatigue and weakness, rated as 30 percent disabling; 
hypertension, rated as 10 percent disabling; hepatitis C, 
rated as 10 percent disabling; and scars, right maxillary, 
right forearm and thenar eminence, right, rated as 0 percent 
disabling.  

The veteran's service medical records indicate that the 
veteran was seen July 1951 for complaints of abdominal pain 
of 12 hour duration; no pertinent diagnosis was given.  In 
April 1969, the veteran was seen with complaints of 
epigastric burning related to eating, worse with certain 
foods.  An evaluation revealed no peptic ulcer and no 
sarcoidosis.  In May 1969, the veteran was diagnosed with 
epigastric disease of unknown etiology; at that time, an 
upper gastrointestinal (UGI) series was normal.  A medical 
board report, dated in August 1969, noted that the abdomen 
was soft without palpable liver, spleen or kidney; the 
remainder of the physical examination was unremarkable.  The 
service medical records do not reflect any complaints, 
findings or diagnosis of any cancer, to include gastric 
cancer.  

The veteran was admitted to a VA hospital in March 1970 for 
evaluation of leukopenia, complaining of tiredness and 
weakness for two years and episodic weakness of the left 
hand, occurring two years ago.  At that time, it was noted 
that the veteran had had a gnawing epigastric pain for seven 
years, with no findings on multiple GI's; it was noted that 
he had taken various antacids for seven years.  Examination 
of the abdomen was negative; an upper GI study was normal.  
The veteran was again seen for evaluation of complaints of 
tiredness and weakness in April 1975; at that time, 
examination of the abdomen was negative.  He was diagnosed 
with hypertension and benign chronic neutropenia with 
positive RA factor.  

A VA examination report, dated in September 1998, noted that 
the veteran was seen for evaluation of hypertension and 
leukopenia.  At that time, the veteran weighed 180 pounds.  
The examination was negative for any complaints or findings 
of cancer, including gastric cancer.  

VA treatment records dated from January 2000 through February 
2006 show that the veteran was initially diagnosed with 
gastric cancer in October 2005.  During a clinical visit in 
August 2003, the veteran denied any abdominal pain.  In 
September 2003, the veteran was seen for evaluation of a 6 
month history of cough.  It was noted that he was seen in the 
pulmonary clinic in March 2003, at which time it was noted 
that he had multiple lymph nodes within the mediastinum and 
upper abdomen that were not of "pathologic size," and 
showed an area of fine nodular ground glass opacity in the 
right lower lobe.  Repeat CT in August 2003 showed stability 
of the adenopathy.  BAL in April 2003 demonstrated 
inflammatory cells, but no malignancy.  A VA examination 
report dated in July 2004 reflects a weight of 181 pounds.  
The veteran was seen in July 2005, complaining of unplanned 
weight loss; at that time, he weighed 166.3 pounds.  When 
seen in September 2005, the veteran weighed 148 pounds.  The 
assessment was unexplained weight loss, fatigue, dyspepsia; 
it was noted that the main concern was of occult malignancy, 
depression possible.  

In early October 2005, the veteran reported experiencing 
severe abdominal pain; and he was noted to be breathing fast 
and heavy.  He was referred to the hematology/oncology 
clinic.  On October 20, 2005, the veteran was seen in 
endoscopy for an esophagogastroduodenoscopy (EGD) to evaluate 
the dysphagia, and he was found to have infiltrating mass 
throughout the gastric body, which was proven to be signet 
cell adenocarcinoma.  On October 23, 2005, it was noted that 
the veteran was recently diagnosed with gastric malignancy, 
previously highly functional with high quality life and mild 
co-morbidity with worsening malnutrition and failure to 
thrive.  The veteran underwent an exploratory laporotomy on 
November 14, 2005 and was found to have diffuse peritoneal 
nodules consistent with metastatic disease.  In December 
2005, the veteran was placed in hospice care.  The veteran 
died on February 22, 2006.  


III.  Legal Analysis-Service Connection for Cause of the 
Veteran's Death.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
cancer may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

A lay person is competent to describe what they observe. 
However, they do not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, she or he cannot 
provide a competent opinion regarding diagnosis and 
causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself. The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The issue at hand does not involve a simple diagnosis; that 
is to say, gastric cancer is not a simple diagnosis.  See 
Jandreau.  The claimant is not competent to provide more than 
simple medical observations.  She is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disability.  See Barr.  Thus, the claimant's lay 
assertions are not competent or sufficient.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  

In order to establish service connection for cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  In this case, it is not disputed that the veteran was 
service-connected for leukopenia, hypertension, hepatitis C, 
and scars, right maxillary, right forearm and thenar 
eminence.  However, the evidence of record fails to establish 
that any of the veteran's service-connected disabilities 
caused or substantially or materially contributed to the 
cause of his death.  

In this regard, the veteran's February 2006 death certificate 
indicates that the immediate cause of his death was adult 
failure to thrive due to gastric cancer.  However, there is 
no competent opinion that establishes that the veteran's 
death from gastric cancer was related to any of the veteran's 
service-connected disabilities.  Significantly, there is no 
competent evidence that any of the veteran's service-
connected disabilities contributed substantially or 
materially to death, or combined to cause death, or aided or 
lent assistance to the production of his death.  The veteran 
was debilitated by malnutrition caused by gastric cancer; his 
service-connected disabilities did not substantially add to 
this debilitation.  

At this time, there is no evidence that leukopenia, 
hypertension, hepatitis C, or scars caused or contributed to 
the cause of death.  Rather, the overwhelming evidence 
establishes that metastatic disease produced death.  
Furthermore, according to the death certificate, the onset of 
adult failure to thrive was had been 2 months and the onset 
of the gastric cancer had been 4 months prior to death 
instead of during or shortly after service.  

The record does not demonstrate that the veteran's death from 
adult failure to thrive due to gastric cancer was related to 
any incident of the veteran's service.  In this regard, while 
the service medical records show treatment for complaints of 
abdominal pain, no pertinent diagnosis was rendered; and the 
records are silent for complaints of, or treatment for, any 
malignancy, including gastric cancer while in service.  The 
record reflects that the first diagnosis of any of the 
veteran's fatal condition was in October 2005 (many years 
after his discharge from service) when he was initially 
diagnosed with gastric cancer.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
there is no competent clinical evidence of record that links 
the veteran's failure to thrive and gastric cancer to any 
incident of his service.  

In conclusion, although, the appellant asserts that the 
veteran's death was related to service, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Jandreau, 492 F. 3d at 1372.  
The only medical evidence of record is to the effect that the 
veteran did not have a service-connected disability that 
either caused or contributed substantially or materially to 
his death from failure to thrive due to gastric cancer.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but it does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.  

IV.  Legal Analysis-DIC under 38 U.S.C.A. § 1151.

The appellant seeks DIC benefits pursuant to 38 U.S.C. 
§ 1151.  She contends that the veteran's life may have been 
extended if the VA had diagnosed gastric cancer in a timely 
manner.  The appellant indicates that, during the course of 
his clinical visits, the veteran explained to the doctors 
that he had noticed the weight loss when he started taking a 
new type of blood pressure medication.  She further noted 
that, during the time he was being treated at the VA, the 
veteran asked the doctors on several occasions to run tests 
including blood work and there was no cancer to be found.  
The appellant maintains that the veteran was not provided the 
level care that he should have been given at the VA.  The 
appellant indicates that, for two years the veteran made 
repeated attempts to make the doctors understand that the 
symptoms he was experiencing were not normal; however, he was 
not taken seriously and, to his detriment, he was proven to 
be right when he was finally diagnosed with cancer.  She 
asserts that since the negligent actions of VA healthcare 
professionals contributed to the veteran's death she is 
entitled to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment.  

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c) (1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c) (2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d) (1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d) (2).  

As noted earlier, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert, 1 Vet. App. at 53.  

After careful review of the evidentiary record, the Board 
concludes that there is no evidence showing that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.  
There is no evidence showing that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  At the time of the first complaints of 
generalized fatigue for about one year, decreased appetite 
with some weight loss in July 2005, the symptoms were felt to 
be consistent with depression, but "the possibility of an 
underlying neoplasm such as lung cancer in an elderly man 
with smoking history and fatigue and weight loss certainly 
exist."  In September 2005, while the veteran continued to 
report weight loss, he denied dysphagia and odynophagia; 
however, subsequent laboratory tests were conducted and the 
veteran was found to have a mass like appearance in the 
stomach, concerning for malignancy in October 2005.  Surgery 
performed in November 2005 revealed widespread metastatic 
disease.  In other words, there is no objective evidence 
indicating that a physician exercising the degree of skill 
and care ordinarily required of the medical profession 
reasonably should have diagnosed the veteran's cancer at an 
earlier time.  Further, to the extent that the appellant is 
arguing that the veteran's death was due to the negligence of 
VA for not conducting the appropriate tests earlier that 
would have resulted in a diagnosis of the cancer, she has not 
submitted any documentation to support such contentions.  
While it is understandable that the appellant is upset at the 
loss of her spouse, the evidence does not, on its face, 
suggest any fault on the part of VA treating personnel.  

The Board has considered the appellant's beliefs that VA 
failed to properly diagnose and treat the veteran's fatal 
gastric cancer but this is unsupported by the medical 
evidence.  As noted, there is no competent medical evidence 
or opinion of record that demonstrates that VA's failure to 
diagnosis and properly treat the gastric cancer proximately 
caused the veteran's death.  The Board recognizes that lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); See Jandreau, supra; see 
Buchanan, supra.  However, the issue in this case is a 
complex matter which requires specialized training for a 
determination as to causation, standard of care, 
foreseeability, etc., and it is therefore not susceptible of 
resolution by lay opinions.  

The Board does not doubt the appellant's sincerity; however, 
the file does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has 
submitted no competent evidence which tends to substantiate 
her contentions that the veteran suffered additional 
disability or death due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment 
to the veteran, or an event not reasonably foreseeable.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


